Appeals from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered December 3, 2013. The order granted the motion of plaintiff for a new trial. *1395It is hereby ordered that said appeals are unanimously dismissed without costs (see Loafin’ Tree Rest, v Pardi [appeal No. 1], 162 AD2d 985, 985 [1990]). Present — Scudder, P.J., Peradotto, Carni, Lindley and Sconiers, JJ. [Prior Case History: 42 Misc 3d 303.]
*1397tiary hearing on that issue. Present — Scudder, P.J., Peradotto, Carni, Lindley and Sconiers, JJ. [Prior Case History: 42 Misc 3d 1232(A), 2014 NY Slip Op 50312(U).]